DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 	Receipt is acknowledged of an amendment, filed 11/15/2022, in which claims 166, 170-175, 178-184, 187, 189-196 and 200 were cancelled, and claims 207-219 were amended.
It is noted that the amendment to the claims filed on 11/15/2022 does not comply with the requirements of 37 CFR 1.121(c) because deletion was shown with single brackets rather than double brackets.  However, in the interest of compact prosecution, the amendment to the claims has been entered.
Claims 197-199 and 201-219 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/10/2022 is acknowledged.
Claims 197-199 and 201-219 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62/815,173, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/815,173 fails to provide support for the claimed method, where the protospacer adjacent motif is 5’-NTTN-3’.  Application No. 62/815,173 fails to provide support for the sequence of SEQ ID NO: 181.  Figure 8 of the provisional application does not show the bottom panel of instant Figure 8, which contains the sequence of SEQ ID NO: 181.
The disclosure of the prior-filed application, Application No. 62/855,739 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/855,739 fails to provide support for the claimed method, where the protospacer adjacent motif is 5’-NTTN-3’.  Application No. 62/855,739 fails to provide support for the sequence of SEQ ID NO: 181.  Figure 8 of the provisional application does not show the bottom panel of instant Figure 8, which contains the sequence of SEQ ID NO: 181.
Claims 197-199 and 201-219 have an effective filing date of September 27, 2019, which is the filing date of Application No. 62/907,422.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located at paragraphs [00124], [00125], [00127], [00130], [00133], [00134], [00135], [00136], [00137], [00138], [00139], [00140] and [00141].  See SEQ ID NOS: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22 and 24.  When sequences have variable-length regions, the entire sequence must be shown in the sequence listing.  See MPEP 2429 with regard to variable-length sequences.  All of the residues are not shown for SEQ ID NOS: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22 and 24.  For example, SEQ ID NO: 24 is shown as (N)n ACCAAAACGACT ATTGATTGCCCAGT ACGCTGGGAC (SEQ ID NO: 24), where n is an integer from 15 to 20 at paragraph [00141].  However, SEQ ID NO: 24 of the sequence listing has a single variable nucleotide in the first position, and the entire length of the sequence is 37 nucleotides.  Accordingly, the sequences in the specification do not match the sequences provided in the sequence listing. 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 218 and 219 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the reply filed 11/15/2022, claims 218 and 219 were amended to newly depend from claim 197.  Claim 218 recites, “The method of claim 197, wherein the recombinant guide RNA comprises a nucleotide sequence that is at least 80% identical to SEQ ID NO: 181.”  Claim 219 recites, “The method of claim 197, wherein the recombinant guide RNA comprises a nucleotide sequence that is at least 90% identical to SEQ ID NO: 181.”  Claim 197 recites, “A method of editing a gene, the method comprising contacting a eukaryotic cell comprising the gene with: a) a polypeptide comprising an amino sequence that is at least 99% identical to the amino acid sequence set forth in SEQ ID NO: 126, or a nucleic acid encoding the polypeptide; and b) a recombinant guide RNA, or an expression vector encoding the recombinant guide RNA, wherein the guide RNA comprises a guide sequence that hybridizes to a target sequence of a complementary strand of the gene, wherein a protospacer adjacent motif (PAM) is immediately 5’ of the target sequence of the non-complementary strand of the gene, wherein the PAM is 5’-NTTN-3’, wherein T is thymine and N is any nucleotide.”
SEQ ID NO: 126 is also referred to as Cas12J_877636_12.  See Fig. 6R.  The specification discloses that Cas12J_877636_12 of SEQ ID NO: 126 does not use a guide RNA of SEQ ID NO: 181 (substitute specification at paragraph [00141]).  SEQ ID NO: 181 is disclosed as the guide RNA of Cas12J_10000286.  See Fig. 8, bottom panel.  Cas12J_10000286 is also referred to as SEQ ID NO: 120.  See Fig. 6O.  The disclosure does not provide support for the use of a guide RNA of SEQ ID NO: 181 with the Cas12J protein of SEQ ID NO: 126 as presently claimed.  
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and Applicant has not pointed to a specific portion of the original disclosure that provides support.

Claims 218 and 219 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a new rejection, necessitated by the amendment filed 11/15/2022.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claim 218 recites, “The method of claim 197, wherein the recombinant guide RNA comprises a nucleotide sequence that is at least 80% identical to SEQ ID NO: 181.”  Claim 219 recites, “The method of claim 197, wherein the recombinant guide RNA comprises a nucleotide sequence that is at least 90% identical to SEQ ID NO: 181.”  Claim 197 recites, “A method of editing a gene, the method comprising contacting a eukaryotic cell comprising the gene with: a) a polypeptide comprising an amino sequence that is at least 99% identical to the amino acid sequence set forth in SEQ ID NO: 126, or a nucleic acid encoding the polypeptide; and b) a recombinant guide RNA, or an expression vector encoding the recombinant guide RNA, wherein the guide RNA comprises a guide sequence that hybridizes to a target sequence of a complementary strand of the gene, wherein a protospacer adjacent motif (PAM) is immediately 5’ of the target sequence of the non-complementary strand of the gene, wherein the PAM is 5’-NTTN-3’, wherein T is thymine and N is any nucleotide.”  The nature of the invention is complex in that one must be able to use a guide RNA of SEQ ID NO: 181 with the Cas12J protein of SEQ ID NO: 126.
	Breadth of the claims: The claims specifically require one to use a guide RNA that has at least 80% or at least 90% identity to the sequence of SEQ ID NO: 181 with the Cas12J protein of SEQ ID NO: 126.
	Guidance of the specification and existence of working examples: SEQ ID NO: 126 is also referred to as Cas12J_877636_12.  See Fig. 6R.  The sequence of instant SEQ ID NO: 126 is 99% identical to instant SEQ ID NO: 112.  See the alignment in Appendix I, mailed 3/1/2022.  SEQ ID NO: 112 is shown in Fig. 6D and is also referred to as Cas12J_3339380, CasΦ-3, and ortholog #3 (e.g., paragraphs [00116] and [00127]).  Fig. 8 shows that Cas12J_3339380 uses a guide RNA of SEQ ID NO: 170 or 179.  Paragraph [00141] of the substitute specification indicates that the guide RNA of Cas12J_877636_12 comprises the nucleotide sequence of SEQ ID NO: 24, which is a DNA sequence.  By visual inspection, nucleotides 2-37 of this DNA sequence are identical to nucleotides 1-36 of the RNA sequence of SEQ ID NO: 179, except T in SEQ ID NO: 24 is replaced with U in SEQ ID NO: 179. 
Figure 6L shows that SEQ ID NO: 120 is also referred to as Cas12J_10000286_53.  Figure 6O shows that SEQ ID NO: 120 is also referred to as Cas12J_10000506_8.  Paragraph [00121] of the specification indicates that Cas12J_10000286_53 and Cas12J_10000506_8 are also referred to as CasΦ-8.  The sequence of SEQ ID NO: 126 is 27% identical to the sequence of SEQ ID NO: 120.  See the alignment in Appendix A, mailed 6/6/2022.
The guide RNA of SEQ ID NO: 181 is present in Fig. 8, where it is disclosed as a guide RNA sequence of Cas12J_10000286 (i.e., SEQ ID NO: 120).  The sequence of SEQ ID NO: 181 appears unrelated to the sequences of SEQ ID NO: 170, 179 or 24.
The specification does not provide guidance with regard to the use of a guide RNA comprising a sequence at least 80% or at least 90% identical to SEQ ID NO: 181.
Predictability and state of the art: The state of the art was underdeveloped with regard to CRISPR Cas12J proteins and their cognate guide RNAs.  The Cas12J subtype of CRISPR system was a recent discovery relative to the effective filing date of the instant application. See Cheng et al (US Patent Application Publication No. 2020/0299659 A1, effective date of May 16, 2018, cited as reference 15 on the IDS filed 8/16/2021), and Lai et al (WO 2019/214604 A1, cited as reference 9 on the IDS filed 8/16/2021, as evidenced by the machine translation, printed as pages 1-64 on 2/17/2022, and the priority document, which is Application Number CN 2018104266661, filed 5/7/2018, pages 1-117, printed on 2/17/2022, cited in a prior action).  Due to the underdeveloped state of the art with regard to Cas12J specifically, other CRISPR art is considered in addition to the abovementioned art to evaluate the predictability of the invention.  Fonfara et al (Nucleic Acids Research, Vol. 42, No. 4, pages 2577-2590, and pages 1/67-67/67 of Supplementary Information, 2014) teach guide RNAs are only interchangeable between closely related Cas9 proteins (e.g., Abstract; page 2586, paragraph bridging columns; Fig. 6).  Based upon this information one would not have expected the guide RNA of the CasJ protein of SEQ ID NO: 120 to be used with the CasJ protein of SEQ ID NO: 126, because the proteins are not very closely related.  The sequence of SEQ ID NO: 126 is 27% identical to the sequence of SEQ ID NO: 120.  See the alignment in Appendix A, mailed 6/6/2022.
	Amount of experimentation necessary: A large quantity of experimentation would be required to use the claimed guide RNAs of at least 80% or at least 90% sequence identity to the sequence of SEQ ID NO: 181 with the protein of SEQ ID NO: 126.  One would expect the nucleotide sequence alterations within the parameters of the claims to provide a functional guide RNA for the protein of SEQ ID NO: 126 and additional experimentation would be required.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 218 and 219 are not considered to be enabled by the instant disclosure.

Response to Arguments - 35 USC § 112
	The rejection of claim 209 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 11/15/2022.
The rejection of claims 166, 170-175, 178-184, 187 and 189-196 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is moot in view of Applicant’s cancellation of the claims in the reply filed 11/15/2022.
	The previous rejection of claims 207, 208 and 210-219 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/15/2022.

Response to Arguments - 35 USC § 112
The provisional rejection of claims 166, 170-174, 179-184, 187, 189-194 and 196 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 160, 161, 164, 169, 185, 186, 188, 190, 191, 193 and 194 of copending Application No. 17/229,272 in view of Chen et al, and Murthy et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/15/2022.
	The provisional rejection of claims 207, 208 and 210-219 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 160, 161, 164, 169, 185, 186, 188, 190, 191, 193 and 194 of copending Application No. 17/229,272 in view of Chen et al, and Murthy et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/15/2022.
The provisional rejection of claims 166, 172-175, 179, 180, 183, 187, 189-194 and 196 on the ground of nonstatutory double patenting as being unpatentable over claims 150-153, 155, 156, 158, 160 and 161 of copending Application No. 17/308,572 in view of Murthy et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/15/2022.
	The provisional rejection of claims 207, 210-215 and 217-219 on the ground of nonstatutory double patenting as being unpatentable over claims 150-153, 155, 156, 158, 160 and 161 of copending Application No. 17/308,572 in view of Murthy et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/15/2022.
The provisional rejection of claims 166, 170-175, 179-183, 187 and 189-196 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 159, 163, 164, 167, 172, 174-176 and 179 of copending Application No. 17/225,874 in view of Murthy et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/15/2022.
	The provisional rejection of claims 207 and 210-219 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 159, 163, 164, 167, 172, 174-176 and 179 of copending Application No. 17/225,874 in view of Murthy et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/15/2022.
The provisional rejection of claims 166, 170-175, 179-184, 187, 189-194 and 196 on the ground of nonstatutory double patenting as being unpatentable over claims 165, 172, 177, 179, 187, 190, 192 and 195 of copending Application No. 17/225,878 in view of Cheng et al, Song, Chen et al, and Murthy et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/15/2022.
	The provisional rejection of claims 207, 208 and 210-215 on the ground of nonstatutory double patenting as being unpatentable over claims 165, 172, 177, 179, 187, 190, 192 and 195 of copending Application No. 17/225,878 in view of Cheng et al, Song, Chen et al, and Murthy et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/15/2022.
The provisional rejection of claims 166, 170-175, 179, 180, 187, 189-194 and 196 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 153, 157, 158, 160, 161 and 167 of copending Application No. 17/229,230 in view of Song, and Murthy et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/15/2022.
	The provisional rejection of claims 210-215 and 217-219 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 153, 157, 158, 160, 161 and 167 of copending Application No. 17/229,230 in view of Song, and Murthy et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/15/2022
The provisional rejection of claims 166, 172-175, 179, 180, 183, 187, 190, 194 and 196 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 151, 153, 155, 158, 159 and 164-166 of copending Application No. 17/308,568 in view of Murthy et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/15/2022.
	The provisional rejection of claims 207, 210, 211, 215 and 217-219 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 151, 153, 155, 158, 159 and 164-166 of copending Application No. 17/308,568 in view of Murthy et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/15/2022
The provisional rejection of claims 166, 170-175, 178-184, 187, 189-196 and 200 on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 24, 44, 70-73, 76, 77 and 79 of copending Application No. 17/745,630 in view of Chen et al, and Murthy et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/15/2022.
	The provisional rejection of claims 197-199 and 201-219 on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 24, 44, 70-73, 76, 77 and 79 of copending Application No. 17/745,630 in view of Chen et al, and Murthy et al has been withdrawn in view of Applicant’s amendment to the claims in the instant application in the reply filed 11/15/2022 and the ‘630 application.  The pending claims of the ‘630 application are patentably distinct from the present claims in the instant application.

Conclusion
	Claims 197-199 and 201-217 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699